Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the election filed 11/18/22.
	Claims 1-30 are pending.
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 11/18/22 is acknowledged.  The traversal is on the ground(s) that the Examiner mischaracterizes and misapplies 35 USC 121 as it applies to claim restrictions, the Examiner fails to show any serious search burden, no serious search burden exists, and fails to allege mutual exclusivity as required for a proper species contention.  This is not found persuasive because the requirement for a species election is consistent with 35 USC 121, the applicable rules, and long-standing PTO office practice, see e.g., MPEP 806.04 and 806.04(b) which sets forth this particular form of a restriction requirement.  
Applicant’s further arguments that no serious search burden has been shown and none exists are also not persuasive.  The restriction requirement explicitly showed a serious search burden on page 3 of the restriction requirement by stating that the following reasons apply: “the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter and/or the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources or employing different search strategies or search queries).” And since a serious search burden has been shown for the foregoing reasons, a serious search burden exists.
Applicant’s final argument that the Examiner fails to allege mutual exclusivity as required for a proper species contention is also not persuasive.  The mutual exclusivity was established/alleged at the outset of the species restriction requirement, see page 2 of the restriction requirement.  The mutually exclusive characteristic of each patentably distinct species was detailed on page 2 of the restriction requirement, i.e., species I has the mutually exclusive characteristic of “current status of CV2X traffic”, species II has the mutually exclusive characteristic of “number of processing cores and/or capability”, etc.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-18 and 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/18/22.
Specification
The abstract of the disclosure is objected to because the length is less than 50 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claim 19, an interconnection between the elements “at least one application processor” and a “memory” is not evident.  Also, it is not clear to which of the recited elements (i.e., application processor and memory) the limitation “configured to” is limiting.  This limitation could either limit the “memory” or both the “application processor” and the “memory” given its current recitation.  A clarification is respectfully requested.
The dependent claims 20-25 fall in view of claim 19.  
The dependent claims 20, 22, and 24 each recite “further configured to” which have the same indefinite problem as the problem identified in claim 19 with regard to the “configured to” limitation in claim 19.
In independent claim 26, an interconnection between the elements “at least one application processor” and a “memory” is not evident.  Also, it is not clear to which of the recited elements (i.e., application processor and memory) the limitation “configured to” is limiting.  This limitation could either limit the “memory” or both the “application processor” and the “memory” given its current recitation.  A clarification is respectfully requested.
The dependent claims 27-28 fall in view of claim 19.  
The dependent claim 28 recites “further configured to” which has the same indefinite problem as the problem identified in claim 26 with regard to the “configured to” limitation in claim 26.
For purposes of applying prior art, the above-identified vague and indefinite claim limitations are interpreted to read on the prior art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 19, 21, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gulati et al., US 2018/0279259, (“Gulati”).
Independent Claims
Regarding independent claim 1, Gulati teaches the claim limitations “A method for wireless communications by an application processor (Fig. 6, processor 659; see also, paragraph nos. 0028 and 0129 – paragraph no. 0028 discloses that a processor may be an application processor), comprising: 
determining a current status of cellular vehicle to everything (CV2X) traffic (see Fig. 10 and paragraph no. 0106 which discloses “the application layer 1002 continuously monitors for occupied and non-occupied time and frequency resources over a period of time”; see paragraph nos. 0031, 0070 which disclose that the embodiments disclosed therein are used in a CV2X system/application; the claimed “current status .. traffic” reads on the continuously monitoring of time and frequency resources by the processor 659 (see paragraph no. 0129), the resources indicating traffic on the PSCCH and/or PSSCH channels; alternatively, given its broad recitation, the claimed “current status … traffic” may also read on the detection by the processor 659 of a packet arriving at the application layer 1002 as subframe n for transmission, see paragraph no. 0107 and Fig. 10, step 1012); and 
allocating an amount of application processor resources for a CV2X call, based on the current status of the CV2X traffic” (this broadly recited “allocating” limitation is inherent in the transmission of the packet using a selected resource as disclosed in paragraph no. 0119; in other words, in order to transmit the packet by the RRC sublayer 1004 when called upon by the application layer 1002, the processor 659 within the UE 650 (see Fig. 6) must allocate some finite amount (“an amount”) of its processor resources to call the RRC sublayer 1004 to transmit the packet; otherwise, the transmission of the packet cannot occur).
Regarding independent claim 19, this independent claim is a corresponding apparatus claim of the method claim 1 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to this independent claim and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 19, see Fig. 6 for an “apparatus” (UE 650) comprising: at least “one application processor” (processor 659) and a “memory” (memory 660).
Dependent Claims
Regarding claims 3 and 21, Gulati teaches “wherein the current status of the CV2X traffic is determined based on tracking of the CV2X traffic” (paragraph no. 0106, “the application layer 1002 continually monitors … resources”; the claimed “tracking” reads on the monitoring of the resources) as recited in each claim.
Regarding claims 5 and 23, Gulati teaches “wherein the current status of the CV2X traffic is determined based on an indication received from a modulator-demodulator (modem) device” (the claimed “modem device” reads on RX 654 and/or RX processor 656 shown in Fig. 6; the broadly claimed “indication” reads on signals outputted by the RX 654 and/or RX processor 656, which signals are used by the processor 659 to continually monitor for resources as disclosed in paragraph no. 0106) as recited in each claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 4, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati in view of Vangoethem et al., US 2022/0161744, (“Vangoethem”).
Regarding claims 2 and 20, Gulati teaches the conditional limitations “when the CV2X traffic is active; and when there is no CV2X traffic” (see paragraph nos. 0071 and 0106 which disclose that the UE/processor 659 continually monitors for occupied and non-occupied resources which correspond to “active” CV2X traffic and “no CV2X traffic,” respectively, i.e., if the resources are occupied, this corresponds to active CV2X traffic and when the resources are non-occupied, this corresponds to no CV2X traffic).  
However, Gulati does not explicitly teach “reserving the application processor resources for the CV2X call” and “releasing the reserved application processor resources” based on these conditional limitations, respectively.
Vangoethem teaches that a telematics module 330 may handle processing related to C-V2X (see paragraph no. 0046) and processing of this telematics module 330/domain may be allocated to various computing resources (see paragraph nos. 0073, 0074) within a vehicle (see Fig. 7 and its respective written description).  Vangoethem also teaches allocating and deallocating computing resources based on the software application used by the vehicle, and one of these software applications may be the telematics module 330 which processes C-V2X calls, see paragraph nos. 0083 and 0073-0075.  The allocating is analogous to the claimed “reserving the application processor resources for the CV2X call” and the deallocating is analogous to the claimed “releasing the reserved application processor resources.”  Hence, Vangoethem remedies the deficiencies of Gulati.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Gulati by incorporating the teachings of Vangoethem to facilitate and/or ensure domain separation (e.g., freedom from interference) which may in turn facilitate and/or ensure software demands related to safety, as suggested by Vangoethem in paragraph no. 0083.  In addition, the modification would have been further obvious to ensure that certain high priority data transmissions such as CV2X traffic may have dedicated/reserved application processor resources in order to ensure that these transmissions are received and/or transmitted to improve the safety of the vehicles in e.g., V2V network.
Regarding claims 4 and 22, Gulati teaches the conditional limitation “when there is no CV2X traffic for a configurable time period based on the tracking” (paragraph no. 0106 – this conditional limitation reads on the disclosure when non-occupied resources over a period of time are monitored, i.e., when no resources are occupied, this is analogous to having “no CV2X traffic” in the PSCCH and/or PSSCH channels) as recited in each claim.
However, Gulati does not explicitly teach “releasing the application processor resources that have been reserved” based on the above conditional limitation.  Gulati at a minimum teaches that the allocated processor resources are still allocated even when non-occupied resources are monitored.  In other words, in Gulati, it appears that the allocated processor resources are not deallocated when no resources are occupied in the PSCCH and/or PSSCH channels.
Vangoethem teaches that a telematics module 330 may handle processing related to C-V2X (see paragraph no. 0046) and processing of this telematics module 330/domain may be allocated to various computing resources (see paragraph nos. 0073, 0074) within a vehicle (see Fig. 7 and its respective written description).  Vangoethem also teaches allocating and deallocating computing resources based on the software application used by the vehicle, and one of these software applications may be the telematics module 330 which processes C-V2X calls, see paragraph nos. 0083 and 0073-0075.  The deallocating is analogous to the claimed “releasing the application processor resources that have been reserved.”  Hence, Vangoethem remedies the deficiencies of Gulati.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Gulati by incorporating the teachings of Vangoethem to facilitate and/or ensure domain separation (e.g., freedom from interference) which may in turn facilitate and/or ensure software demands related to safety, as suggested by Vangoethem in paragraph no. 0083.  In addition, the modification would have been further obvious to deallocate the dedicated/allocated application processor resources to reduce the power usage of the processor and/or to reallocate these resources to other software applications running in the processor in order to improve, e.g., the user experience.
Claim(s) 6-7 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati.
Regarding claims 6 and 24, Gulati does not teach in its entirety “releasing the application processor resources that have been reserved based on the indication indicating no CV2X traffic” as recited in claim 6 and similarly recited in claim 24.  Gulati does teach allocating (“reserving”) application processor resources when there is CV2X traffic as indicated by the signals from the RX processor 656 and/or RX 654, see Fig. 6 and paragraph nos. 0106, 0107, and 0119.  However, de-allocating or “releasing” the application processor resources when there is no CV2X traffic as indicated by the modem is an obvious modification since the inverse is taught by Gulati.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Gulati by de-allocating the allocated application processor resources when there is no CV2X traffic as indicated by the output from the RX processor 656 and/or RX 654 (i.e., modem) in order to save power at the application processor and/or to re-allocate the computing resources to other tasks being performed by the application processor thus improving, e.g., the user expericence.
Regarding claims 7 and 25, Gulati does not appear to explicitly teach “wherein the indication is received periodically.”  However, Gulati does teach that the processor 659 receives signals or “indication” from the RX processor and/or RX 654 at least a-periodically, see Fig. 6 and its respective written description.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Gulati by receiving the signals from the RX processor and/or RX 654 periodically since this is considered nothing more than alternative means of monitoring for occupied and non-occupied resources without producing any unexpected results and as such is deemed well within the skill of one of ordinary skill in the art.  Moreover, such a modification is further deemed obvious since the periodic monitoring of occupied and non-occupied resources would improve the safety of the vehicles operating in a V2V environment since this would increase the amount of safety related sidelink transmissions from nearby vehicles.
Claim(s) 8 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiao et al., US 2019/0188030, (“Qiao”) in view of Vangoethem et al., US 2022/0161744, (“Vangoethem”).
Independent Claims
Regarding independent claim 8, Qiao teaches the claim limitations “A method for wireless communications by an application processor (Fig. 1, processor 150; paragraph no. 0109 discloses an application processor), comprising: 
determining one or more factors on which to base reserving application processor resources for a application (see Fig. 2 and paragraph no. 0119 which discloses that foreground APPs are put into a foreground control group (FG CGroup), all background APPs are put into a background control group (BG CGroup) and CPU resources are separately allocated to the foreground control group and the background control group; for example, as shown in Fig. 2 and described in paragraph no. 0119, the APPs in the foreground control group are allocated 8 cores and the APPs in the background control group are allocated one core, core 3; the allocation (“reserving”) of the number of cores (“application processor resources”) is based on whether or not the APPs are in the foreground control group (“factor”) or background control group (“factor”); the claimed “one or more factors” reads on whether or not an APP is in the foreground control group or the background control group); and 
reserving the application processor resources for the application based on the determined one or more factors” (as shown in Fig. 2 and described in paragraph no. 0119, the APPs in the foreground control group are allocated 8 cores and the APPs in the background control group are allocated one core, core 3; hence, an APP is allocated or reserved 8 cores or one core depending on which control group it falls into).
Qiao does not teach that the application (APP) is a “cellular vehicle to everything (CV2X) application” as recited in claim 8.  However, a CV2X application is well known in the art as evidenced by Vangoethem, infra.  In addition, Qiao teaches that the terminal may be an in-vehicle mobile apparatus (see paragraph no. 0107) which clearly suggests the use of a CV2X application.
Vangoethem teaches the use of a CV2X application as part of a telematics module 330 (see paragraph no. 0046).  Vangoethem also teaches allocating computing resources depending on the software application (e.g., CV2X application) used by the in-vehicle computing system, see e.g., paragraph nos. 0074, 0075, 0078, and 0083.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Qiao by substituting its application with the well known CV2X application as taught by Vangoethem since the substitution of one known element/application for another/application yields predictable results to one of ordinary skill in the art, see MPEP 2143.  In addition, the modification would have been further obvious since Qiao teaches that its terminal can be an in-vehicle mobile apparatus, and the use of CV2X applications in vehicles is well known in the art to improve the safety of vehicles in e.g., V2V networks.
Regarding independent claim 26, this independent claim is a corresponding apparatus claim of the method claim 8 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 8 applies with equal force to this independent claim and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 26, see Fig. 1 of Qiao for an “apparatus” (terminal device 100) comprising: at least “one application processor” (processor 150 and paragraph no. 0109) and a “memory” (storage 180).
Claim(s) 9-10 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiao and Vangoethem as applied to claims 8 and 26 above, and further in view of Gulati et al., US 2018/0279259, (“Gulati”).
Regarding claims 9 and 27, Qiao and Vangoethem teach “allocating an amount of the application processor resources for a CV2X call” as recited in claim 9 and similarly recited in claim 27.  In other words, these limitations would logically follow from the modification of Qiao in view of Vangoethem, vis a vis claim 8 and 26 rejections.
Qiao does not teach “wherein the one or more factors involve a current status of CV2X traffic” nor the related limitation “based on the current status of the CV2X traffic” as recited in claims 9 and 27.
Gulati teaches that an application layer continually monitors for occupied and non-occupied time and frequency resources over a period of time (paragraph no. 0106), and these resources correspond to CV2X traffic from other vehicles.  This alone teaches the claimed “wherein the one or more factors involve a current status of CV2X traffic.”  Alternatively, this limitation is also taught in paragraph no. 0107 which discloses that a packet arrives at the application layer 1002 for transmission.  Gulati also teaches the related limitation “based on the current status of the CV2X traffic” since it teaches the claimed “allocating an amount of the application processor resources for a CV2X call, based on the current status of the CV2X traffic.” The broadly recited “allocating” limitation is inherent in the transmission of the packet using a selected resource as disclosed in paragraph no. 0119. In other words, in order to transmit the packet by the RRC sublayer 1004 when called upon by the application layer 1002, the processor 659 within the UE 650 (see Fig. 6) must allocate some finite amount (“an amount”) of its processor resources to call the RRC sublayer 1004 to transmit the packet; otherwise, the transmission of the packet cannot occur.  Hence, Gulati remedies the deficiencies of Qiao.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Qiao and Vangoethem by incorporating the teachings of Gulati to transmit CV2X traffic packets to the surrounding vehicles by allocating sufficient computing resources in order to improve, e.g, the safety of the vehicles in the V2V network.
Regarding claims 10 and 28, Qiao does not teach the limitations of claims 10 and 28.  Gulati teaches the conditional limitations “when the CV2X traffic is active; and when there is no CV2X traffic” (see paragraph nos. 0071 and 0106 which disclose that the UE/processor 659 continually monitors for occupied and non-occupied resources which correspond to “active” CV2X traffic and “no CV2X traffic,” respectively, i.e., if the resources are occupied, this corresponds to active CV2X traffic and when the resources are non-occupied, this corresponds to no CV2X traffic).  
However, Gulati does not explicitly teach “reserving the application processor resources for the CV2X call” and “releasing the reserved application processor resources” based on these conditional limitations, respectively.
Vangoethem teaches that a telematics module 330 may handle processing related to C-V2X (see paragraph no. 0046) and processing of this telematics module 330/domain may be allocated to various computing resources (see paragraph nos. 0073, 0074) within a vehicle (see Fig. 7 and its respective written description).  Vangoethem also teaches allocating and deallocating computing resources based on the software application used by the vehicle and one of these software applications may be the telematics module 330 which processes C-V2X calls, see paragraph nos. 0083 and 0073-0075.  The allocating is analogous to the claimed “reserving the application processor resources for the CV2X call” and the deallocating is analogous to the claimed “releasing the reserved application processor resources.”  Hence, Vangoethem and Gulati effectively teach the limitations of claims 10 and 28.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Qiao, Vangoethem, and Gulati by incorporating the additional teachings of Gulati to facilitate CV2X traffic and the additional teachings of Vangoethem to facilitate and/or ensure domain separation (e.g., freedom from interference) which may in turn facilitate and/or ensure software demands related to safety, as suggested by Vangoethem in paragraph no. 0083.  In addition, the modification would have been further obvious to ensure that certain high priority data transmissions such as CV2X traffic may have dedicated application processor resources in order to ensure that these transmissions are received and/or transmitted to improve the safety of the vehicles in e.g., a V2V network.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the abstract and Figs. 5D, 6 of Park et al., US 2021/0247762 and paragraph no. 0024 of Huang, US 2021/0067970.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WON TAE C KIM/Examiner, Art Unit 2414